Opinión disidente emitida por el
Juez Asociado Señor Ortiz.
Disiento de la opinión en reconsideración emitida por este Tribunal. Recordemos que se trata de un contrato de arrendamiento por un término fijo de cinco años. En el con-trato original se estipuló por todas las partes que “el arren-datario queda en libertad de fabricar e introducir mejoras sobre el solar arrendado, siempre que las mismas estén a tono con el progreso y necesidades del negocio”. En la opinión en reconsideración se asume que tal permiso de fabricar e introducir mejoras implicaba un permiso para fabricar el edificio de hormigón, que, como cuestión de hecho, los arren-datarios erigieron sobre el solar arrendado, y que tal permiso, según la tesis de la opinión mayoritaria, convertía a los arren-datarios en edificantes de buena fe, con los derechos corres-pondientes establecidos en los artículos 297, 300, 3'82 y 383 de nuestro Código Civil, esto es, el derecho a indemnización por los gastos incurridos en la construcción del edificio, si el dueño del terreno optare por hacer suya la obra, o el derecho al terreno con el pago de su precio, si esa fuese la decisión del dueño del terreno.
Estoy de acuerdo con la tesis de que, en este caso, los arrendadores dueños del terreno, asumiendo la aplicabilidad de esos artículos, lo cual niego, no han ejercitado opción de clase alguna, ya que ellos interesan el lanzamiento de los arrendatarios y la remoción del edificio por los arrendatarios, esto es, los arrendadores no interesan el edificio ni interesan venderle el terreno a los arrendatarios. Bajo esas circuns-*66tandas, y asumiendo de nuevo que estemos bajo el ámbito de aplicación de esos artículos, lo cual niego, convengo en que los edificantes (de buena fe) tendrían un derecho de retención del solar hasta tanto los dueños del terreno ejerciten su opción. Castán, Derecho Civil Español, Tomo 2, pág. 221, 222, 7ma. ed., “modificada y considerablemente ampliada”, y las senten-cias citadas al mismo efecto del Tribunal Supremo de España, de 21 de mayo de 1928, de 2 de enero de 1928 y de 23 de marzo de 1943. Convengo asimismo en que el derecho de retención de un edificante de buena fe es un derecho real, por estar ad-herido a, y estar relacionado directamente con, un inmueble. Por lo tanto, al estipular el esposo arrendatario en las cláu-sulas complementarias, personalmente y sin la participación de su esposa, que “si no se llegare a un acuerdo sobre nuevo arrendamiento, el arrendatario vendrá obligado a retirar por su cuenta . . . cualesquiera edificaciones que hubiere hecho en el solar a que se contrae el arrendamiento”, él estaría renun-ciando a ese supuesto derecho de retención, esto es, estaría enajenando un derecho real perteneciente a la sociedad de gananciales formada entre él y su esposa, en beneficio de los dueños del terreno, en forma contraria a las disposiciones del Código Civil.
Pero yo no creo que las disposiciones referentes a edifi-cantes de buena fe sean aplicables a arrendatarios y no creo que los arrendatarios tengan derecho alguno de retención del solar arrendado, aun si ellos han construido un edificio sobre el solar con el permiso del dueño del solar, como en este caso, esto es, aun si ellos son edificantes de buena fe. Estoy con-vencido de que, bajo disposiciones claras y mandatorias del Código Civil, un arrendatario debe retirar las mejoras y edi-ficaciones hechas por él, al terminar el arrendamiento, sin derecho alguno de retención ni a indemnización, y que el hecho de que él haya sido un edificante de buena fe no afecta en absoluto esa situación, debiendo prosperar, por lo tanto, la acción de desahucio entablada en este caso. Estoy consciente, *67por supuesto, de que la tesis contraria a mi criterio ha sido adoptada por este Tribunal en varios casos, como los de Pueblo v. Carrasquillo, 58 D.P.R. 176; Palermo v. Corte, 58 D.P.R. 189; Aybar v. Jiménez, 60 D.P.R. 745; Colón v. Club Rotario, 60 D.P.R. 750; Figueroa v. Rodríguez, 68 D.P.R. 266; Freyre v. Blasini, 68 D.P.R. 211 y García v. Stella, 69 D.P.R. 977. Pero creo que esos casos constituyen legislación judicial, con-traria a las disposiciones del Código Civil y que, por lo tanto, deben ser revocados. Esos casos pueden estar inspirados por sanos motivos de política social, pero esos motivos deben ser considerados por el legislador y no por los tribunales, cuando éstos así lo hacen en forma contraria a la letra del estatuto.
El artículo 1463 del Código Civil dispone lo siguiente:
“Art. 1463. — Derechos del arrendatario respecto de mejoras útiles y voluntarias. — El arrendatario tendrá, respecto de las mejoras útiles y voluntarias, el mismo derecho que se concede al usufructuario.”
El artículo 416 lee así:
“Art. 416. — Mejoras permitidas. — El usufructuario podrá hacer en los bienes objeto del usufructo las mejoras útiles o de recreo que tuviere por conveniente, con tal que no altere su forma o substancia, pero no tendrá por ello derecho a indemni-zación. Podrá no obstante retirar dichas mejoras, si fuere po-sible hacerlo sin detrimento de los bienes.” (Bastardillas nuestras.)
El artículo 1451 impone al arrendatario la obligación de devolver la finca tal como la recibió.
El artículo 1444 dice que el arrendatario tiene el derecho a mantenerse en el goce pacífico del arrendamiento por todo ■el tiempo del contrato (cinco años en este caso, que ya vencieron).
El artículo 1455 determina que si el arrendamiento se ha hecho por tiempo determinado, concluye el día prefijado sin necesidad de requerimiento.
*68El artículo 1459 dispone que el arrendador podrá desahu-ciar judicialmente al arrendatario, entre otras causas, por haber expirado el término convencional, (y eso es precisa-mente lo que ha pretendido hacer el arrendador en este caso).
Esas son las disposiciones específicas del Código Civil que han sido quebrantadas por los casos citados. Pero concen-tremos nuestra atención, por el momento, en el artículo 416 de nuestro Código Civil. De acuerdo con el 1463, el artículo 416 se refiere también a arrendatarios. Recordemos que bajo el 416 el arrendatario podrá hacer en la finca arrendada las mejoras útiles o de recreo que tuviere por conveniente (de-recho a hacer mejoras), pero no tendrá por ello derecho a indemnización, disponiéndose además que el arrendatario po-drá retirar dichas mejoras, si fuere posible hacerlo sin detri-mento de los bienes.
Contra la aplicabilidad de ese artículo, tan preciso, a las circunstancias de este caso se pueden interponer dos objecio-nes, que consideraré separadamente para tratar de demostrar, según mi criterio, que carecen de fundamento alguno:
(1) Que la construcción de un edificio sobre un solar no es una mejora.
(2) Que cuando hay un pacto expreso de construcción de un edificio, el edificante es de buena fe, y que el artículo 416 no es aplicable a tal edificante de buena fe bajo un pacto expreso.
Consideremos el primer fundamento. Realmente, creo que es obvio que, bajo el sistema del derecho civil, un edificio constituye una mejora de la finca y sigue siendo una mejora bajo cualquier artículo del Código Civil. Pero, en el caso citado de Pueblo v. Carrasquillo, que envolvía un arrenda-miento sin término fijo, se resolvió que “la construcción de una casa, en solar ajeno, de buena fe y con el consentimiento del dueño del solar, bien sea por arrendamiento o por mera tolerancia, no puede considerarse como la mejora útil a que se *69refiere el artículo 416 del Código Civil”. En la opinión de ese caso se dice lo siguiente:
“La Enciclopedia Jurídica Española, vol. 22, pág. 216, define lo que son mejoras así:
‘Las obras, trabajos y aumentos hechos en algún edificio o heredad para ponerlo en mejor estado, y en general los reali-zados en las cosas que producen en ellas mayor valor.
‘Las mejoras son de tres clases: necesarias, útiles y vo-luntarias . .
“Se reputan útiles, continúa exponiendo a la página 217, ‘las verificadas en beneficio de la claridad, comodidad y salubridad de una finca.’ ”
Aparentemente se entiende en esa opinión que un edificio no es una mejora útil porque no es verificada en beneficio de la claridad, comodidad y salubridad de la finca. Pero he aquí que tal expresión sirve, no para definir el concepto de mejoras útiles, sino para aclarar algunos de sus efectos. La verda-dera definición es la que se indica en la propia cita de la En-ciclopedia Jurídica Española que una mejora útil es el au-mento hecho en alguna heredad para ponerla en mejor estado, o la realizada en una cosa que le imprime mayor valor. Un edificio aumenta el valor del solar donde se erige y, por lo tanto, es una mejora útil, ya que mejora la finca en forma útil.
En Castán, Derecho Civil Español, Tomo 1, pág. 621, 7ma. ed. se dice:
“Gastos o mejoras útiles son aquellos que, sin ser necesarios, sirven para aumentar la capacidad de rendimiento de la cosa y consiguientemente su valor (como nuevas construcciones o plantaciones u obras o labores).” (Bastardillas nuestras.)
El artículo 453 de España corresponde al 382 nuestro, incorporado por referencia, por el artículo 297, a edificante de buena fe. El artículo 382 dispone lo siguiente:
“Los gastos necesarios se abonan a todo poseedor; pero sólo el de buena fe podrá retener la cosa hasta que se los satisfagan.
“Los gastos útiles se abonan al poseedor de buena fe con el mismo derecho de retención, pudiendo optar el que le hubiese *70vencido en su posesión, por satisfacer el importe de los gastos o por abonar el aumento de valor que por ellos haya adquirido la cosa.”
Refiriéndose al 453 de España (382 nuestro) Manresa nos informa que una mejora es sencillamente un gasto útil con resultados permanentes, que aumente el valor de la finca. En 4 Manresa 228, 229, 5ta. ed. se dice lo siguiente:
“B. Respecto a las mejoras, o gastos de resultados perma-nentes. — La Ley 10, tít. 33, Partida 7a., expresa el significado de la palabra despensas en el explicado sentido, clasificándolas en necesarias, útiles y voluntarias o deleitosas.
“Las despensas necesarias, aquellas que, ‘si non se fiziessen’, se empeoraría la cosa o se perdería del todo, y las útiles o pro-vechosas, llamadas así porque ‘se mejora la renta de la cosa en que son fechas por ellas’ deben abonarse al poseedor de buena fe. Las despensas ocasionadas por mejoras voluntarias, de puro lujo o recreo, dan derecho al poseedor para retirar esas mejoras o llevárselas, si es posible, a no ser que, ‘aquel cuya era la casa o la heredad le quisiese dar tanto por ello cuanto podría valer después que fuese ende tirado’. (Ley 44, tít. 28, Partida 3a.)
“La misma ley, de acuerdo con la 41, no consiente que se res-tituya la cosa mientras no sean abonados todos los gastos al poseedor de buena fe, concediéndole así una garantía o derecho de retención.”
El último párrafo transcrito se refiere a edificantes de buena fe en general, sin que se indique su aplicabilidad a arrendatarios. Ahora bien, (1) la construcción de un edi-ficio envuelve gastos; (2) el edificio es útil para la finca. No es un gasto necesario porque la finca podría subsistir ade-cuadamente sin el edificio, o sea, la finca no se perdería ni se empeoraría sin el edificio. Pero es evidente que el edificio envuelve un gasto útil; (3) el edificio tiene permanencia, o sea, envuelve un gasto con resultados permanentes, aunque, como se ha resuelto, pueda ser removido sin perjudicar la forma y la sustancia de la finca; (4) el edificio aumenta el valor de la finca. Todos esos cuatro elementos significan *71“mejora útil”, y todos esos cuatro elementos concurren en el caso de un edificio. Por lo tanto, un edificio es una me-jora útil.
En 4 Manresa 243, quinta edición se dice lo siguiente:
“Mejoras. — Los efectos de los gastos útiles o de mero recreo se llaman mejoras. Son mejoras útiles las que aumentan el producto o causan verdadero provecho o beneficio. Son de puro lujo o mero recreo, las de simple ornato o comodidad, las que embellecen la cosa sin que en su realización influya la necesidad ni el deseo de lucro.
“Las mejoras, o el aumento de valor de la cosa, puede pro-venir de los gastos hechos por el poseedor, o de circunstancias extrañas al mismo. En este grupo pueden incluirse las accesio-nes naturales, el aumento de valor producido por la construc-ción de un ferrocarril, carretera o canal, ensanche de una calle, nacimiento de una fuente de agua natural o mineral, crecimiento del arbolado, etc.”
En 4 Manresa 258, 259, se ratifica el criterio de que una mejora útil es aquella que aumenta el valor de la finca, aun si no envuelve un gasto necesario, siendo suficiente el que sea un gasto útil.
En 4 Manresa 395, 5ta. ed., (p. 485, 6ta. ed.) comentando precisamente el artículo 487 de España, idéntico al 416 nues-tro (el arrendatario no tiene derecho a indemnización ni a retención por mejoras útiles hechas por él), se indica clara-mente que un edificio es una mejora útil, a los fines de ese artículo (416), y se cita del Tribunal Supremo de España a ese efecto. Tal dictamen es contrario a lo resuelto por este Tribunal en el caso citado de Pueblo v. Carrasquillo. De todos modos, en 4 Manresa 394, 5ta. ed., se dice lo siguiente:
“Entre las mejoras posibles sin alterar la .forma ni la sus-tancia de la cosa, entendemos se halla incluida la edificación, pu-diendo demoler la obra, dejando el suelo expedito a la termina-ción del usufructo.
“La sentencia del Tribunal Supremo de 20 de abril de 1901, confirma el fallo de la Audiencia, por el que se estimaba como mejora útil no indemnizable al usufructuario, con arreglo al ar-*72tículo 487, ni al arrendatario, en virtud del precepto del 1.573, la construcción de tres ranchos hecha por el arrendatario en la finca arrendada.
“Con arreglo a la sentencia de la Sala segunda del Tribunal Supremo de 16 de enero de 1906, el arrendatario o usufructuario que planta árboles en la finca arrendada o usufructuada, carece de facultad para cortarlos y llevárselos, porque esa mejora no puede retirarse sin detrimento de los bienes. Esta doctrina no nos convence; sufrirá detrimento el árbol al cortarse, pero no la finca, que es la cosa dada en usufructo, y a esa cosa es, sin duda, a la que se refiere la última parte del art. 487.”
En 9 Scaevola 340, 5ta. ed., se comenta el artículo 487 de España, idéntico al 416 nuestro, y se indica claramente que (1) bajo ese artículo, esto es, a los fines de ese artículo 487 (416), un edificio es una mejora útil y (2) que el artículo 4-87 (416), referente a arrendatarios, constituye una excep-ción a las disposiciones referentes a edificantes de buena fe. Se dice lo siguiente, a las páginas 340 a 342 (entendiéndose que al hablar de usufructuarios, se refiere también a arren-datarios) :
“El espíritu de la disposición es el de que el usufructuario pueda constituirse dueño, en los bienes que disfruta, de ciertos objetos o mejoras, siempre que puedan separarse de la cosa usu-fructuada sin que sufra ésta el menor desperfecto o quebranto en su forma y sustancia. ¿Están en oposición el artículo 362 y el 487, o es posible entre ellos una conciliación armónica? El primero ordena que lo edificado, plantado y sembrado ‘de mala fe’ en terreno ajeno, cede en beneficio del dueño de éste; así, pues, si alguna de las mejoras útiles o de recreo de que trata el ar-tículo 487 consisten en construcciones o plantaciones, caso de que no puedan retirarse del predio usufructuado, ¿quedarán de la propiedad del nudo dueño, en virtud del derecho de accesión? O, en otros términos, ¿prevalecerá la accesión sobre el derecho que concede al usufructuario el artículo 487? ¿Pueden armoni-zarse, o este último, como posterior y comprendiendo un caso de naturaleza especial, regirá aún contra el texto expreso del 362? En primer lugar, procede resolver la duda de si un usufructuario puede edificar, construir o plantar sobre una finca usufructuada. Resuelto este preliminar, admite solución pronta y clara la cues-*73tión. propuesta. Dentro del sentido de laxitud en que en estas materias se inspira el Código, debemos opinar que el usufruc-tuario no altera la forma o sustancia de los bienes usufructuados con edificar o construir sobre ellos. En cuanto a la plantación, está fuera de duda que puede llevarla a cabo.
“El jurisconsulto francés Pothier niega tal derecho, doctrina con la cual no están conformes otros tratadistas, porque entien-den que la edificación no altera la sustancia ni la forma del solar, si éste no estaba destinado a algún otro objeto determinado. En efecto, el usufructuario, demoliendo la construcción y retirando sus materiales, puede volver el terreno a su primitivo estado, sin que queden huellas sobre aquél.
“Supuesto lo anterior, y pttdiendo el usufructuario edificar, construir y plantar sobre el terreno, que disfruta, ¿accederán la edificación, construcción o plantación al nudo dueño? Parece, a primera vista, que el usufructuario es un poseedor de mala fe, u obra en tal sentido, porque en el caso sobre que discurrimos, sabe que dicho terreno no es suyo; pero, tratándose del usu-fructo, creemos, con Laurent, que no deben aplicársele las reglas del poseedor de mala fe, porque mayor o menor, alguna partici-pación tiene en el predio cuyos frutos goza, y porque, en último resultado, como tal usufructuario, se rige por sus reglas propias —art. U87 — como un principio excepcional del que desarrolla el 362. Constituiría un verdadero expolio el autorizarle, por ■dicho artículo, a introducir mejoras útiles o de recreo, como, ver-bigracia, una pequeña habitación donde vivir; un cobertizo para albergue de ganado; un local para ejercer cierta pequeña in-dustria; plantar unos cuantos árboles de sombra para defen-derse de los ardores estivales, y consentir después que el nudo dueño amparándose en el derecho de accesión se lucrara ‘torti-ceramente’ con los bienes que el usufructuario pudo crear legí-timamente. El problema es tan sencillo que ni puede llevar dig-namente este rótulo. Ténganse ante todo en cuenta que en la .accesión artificial o por mano del hombre, sólo la mala fe del .accedente lleva consigo la confiscación; y que en el caso pro-puesto, esa mala fe no puede nunca pasar de una atribución con-jetural que carece de valor como hecho presuntivo, porque en rigor se trata de una autorización legal, o sea no de un mero hecho, sino de un hecho j urídico que hay que respetarlo en su im-perio y en sus efectos.
“Entendemos que sólo en el caso de que las mejoras útiles o fie recreo no puedan separarse sin detrimento grave o inseparable *74del fundo usufructuario podrá el nudo dueño atribuirse su do-minio, mas entonces no será por causa de accesión, sino porque la separación de aquéllas implícase una desintegración dañosa. La de la sustancia y de la forma, accidentes éstos fácilmente previsibles por el usufructuario; y ante una solución de justicia dudosa, pareció más conforme a equidad presuponer el donare videtur.” (Bastardillas nuestras.)
En la sentencia del Tribunal Supremo de España, de 20' de abril de 1901, un arrendatario de un solar por término fijo de diez años construyó “tres ranchos o casas de planta baja” en el terreno arrendado. Se resolvió que, con arreglo a los artículos 1573 y 487 del Código Civil de España (1463 y 416 nuestros), el arrendatario no tenía derecho, al terminar el arriendo, a indemnización por tales edificaciones, ya que ellas eran mejoras útiles, no habiéndose obligado expresa-mente el arrendador al pago de tal indemnización (como no se obligó en el caso de autos).
En el caso de Rivera v. Trinidad, 48 Jur. Fil. 422, había un contrato verbal de arrendamiento de una finca, por un período de tiempo indeterminado, con pagos mensuales. El arrendatario construyó un edificio en la finca. Se resolvió que el edificio era una mejora útil, y que a la terminación del arrendamiento (de mes a mes) el derecho del arrendatario con respecto a tal mejora o edificio se regía por los artículos 487 y 1573 del Código Civil (416 y 1463 nuestros), y que los artículos sobre edificantes de buena fe no son aplicables a un arrendatario. Se dice lo siguiente, a la pág. 426:
“Los derechos del demandado con respecto a las mejoras hechas por él en la finca deben regirse por el artículo 487, en relación con el artículo 1573 del Código Civil. Según el artículo 487, el demandado tiene derecho a llevarse las mejoras hechas por él, mientras pueda hacerse sin menoscabo de la finca; y esto significa que puede demoler las mejoras siempre que deje la finca sustancialmente en la misma condición en que se encontraba cuando tomó posesión de la misma. Los artículos 361 y 453 del Código Civil que definen los derechos entre el dueño de un terreno y los que edifican mejoras en el mismo de buena fe, no son apli-*75cables a un arrendador y un arrendatario, puesto que el Codigo contiene disposiciones específicas encaminadas a proteger sus derechos. Además, no puede decirse que el arrendatario es un edificador de buena fe, puesto que no pretende ser dueño. (Co-mentarios de Manresa, 4a. éd., vol. 4, pág. 445.)” (Bastardillas nuestras.)
En el caso de Fojas v. Velasco, 51 Jur. Fil. 546, un arren-datario construyó sobre el terreno arrendado una “casa de materiales mixtos”. Se resolvió que tal casa era .una mejora útil y que no son aplicables las disposiciones del Código Civil referentes a accesión y edificantes de buena fe. Se dice lo siguiente en la página 549:
“Los artículos 361 y 453 del Código Civil no rigen el caso, como pretenden los apelantes, sino los artículos 1573 y 487 del mismo Código, como indican los apelados. En este respecto, sólo es preciso recordar que los arrendatarios han estado pose-yendo el terreno en virtud de un contrato de alquileres. Consi-guientemente, a la terminación del arrendamiento, el derecho de los arrendatarios con respecto a las mejoras hechas por ellos en la finca arrendada se determina por el artículo 487, que les faculta a retirar las mejoras, siempre que dejen la finca en esen-cia en las mismas condiciones que cuando tomaron posesión de la misma. (Alburo contra Villanueva (1907) 7 Jur. Fil. 285; Cortés contra Ramos (1924) 46 Jur. Fil. 194; Rivera contra Trinidad (1925) 48 Jur. Fil. 422.) Al mismo efecto véase el caso de Montinola v. Bantug, 71 Philippine Reports 449.”
Toda la evidencia jurisprudencial a nuestro alcance nos demuestra que el término “mejora útil” tiene una connotación y definición generalmente aceptada en el derecho civil y que universalmente, con excepción de Puerto Rico, se reconoce que un edificio constituye una mejora útil. Pero en Pueblo v. Carrasquillo, supra, en la opinión que dió origen al error, se dice que una casa no es la mejora útil a que se refiere el ar-tículo 416, debiendo ser aplicables las disposiciones referentes a poseedores de buena fe. Preguntamos nosotros ahora ¿a qué mejoras útiles se refiere el artículo 416? El artículo no distingue entre distintas clases de mejoras útiles. Se refiere *76generalmente a todas las mejoras útiles, que incluyen las casas o edificios. El artículo 416 no distingue, pero este Tribunal hizo una distinción puramente judicial. El artículo 416 no dice “mejoras útiles con excepción de los edificios cons-truidos de buena fe”. A ese punto luego retornaremos, en cuanto a cuál es excepción de cuál artículo, pero, por ahora, debo apuntar mi criterio personal al efecto de que este Tribunal intercaló judicialmente una distinción en cuanto a clases de mejoras'útiles. No he podido encontrar una sola auto-ridad del derecho civil que indique que el artículo 416 se re-fiere a ciertas clases de mejoras útiles y no a otras. Ahora bien, si un edificio constituye o no una mejora útil, esa es una cuestión de hecho, de realidad física y objetiva. Si ese edificio fué construido de buena fe, eso no afecta la realidad ni el hecho concreto de que se trata de un edificio, y de que ese edificio aumenta el valor de la finca. La actitud mental o subjetiva del edificante no cambia la realidad objetiva del edificio ni transforma ni afecta el hecho de que la finca ha aumentado de valor. El edificio sigue siendo una mejora útil siempre, independientemente de si se ha construido de buena o de mala fe. El edificio sigue siendo siempre una mejora útil aunque el dueño haya prestado su consentimiento a la edificación. El consentimiento, o la ausencia de consen-timiento, no transforman la naturaleza específica o intrín-seca del edificio ni su impacto sobre el valor de la finca. Pero en el caso de Pueblo v. Carrasquillo, supra, se indica que una casa no es una mejora útil cuando se construye de buena fe. Ello, a mi juicio, es un non-sequitur, contrario a las realida-des físicas.
En el caso posterior de Aybar v. Jiménez, supra, se dijo lo siguiente a la pág. 749:
“Si no aceptamos la interpretación que algunos comentaris-tas y tribunales citados por la corte inferior hayan podido dar a la naturaleza y extensión de lo que constituye una mejora útil o de recreo, en relación con la edificación de una casa, es por-que preferimos seguir la moderna tendencia de interpretar la *77ley liberalmente de manera que se haga completa justicia a las partes, en un procedimiento plenario, en el que puedan diluci-darse y resolverse estas cuestiones que, por su naturaleza, no pueden ser determinadas en el procedimiento sumario de desahucio.
“Nuestras decisiones, tanto en los casos de Carrasquillo y de Palermo, supra, como en los de Rivera v. Santiago, 56 D.P.R. 381, y Carrasquillo v. Ripoll y Maldonado, Int., 56 D.P.R. 395, están inspiradas en estos principios y su alcance es solamente al efecto de que no es en el procedimiento sumario de desahucio que debe y puede determinarse el montante de la reclamación a que pueda tener derecho un demandado por lo que ha edificado con carácter permanente con el consentimiento del dueño del terreno, a menos que exista un pacto que regule los derechos de los litigantes, y que al desestimarse la demanda siempre se hará sin perjuicio de que se recurra a la acción ordinaria correspon-diente dentro de la cual podrán dirimirse los derechos de una y otra parte.”
En otras palabras, ante la demostración de las autoridades en cuanto a que una casa es una mejora útil, este Tribunal indicó que había resuelto que no lo era, a los fines del artículo 416, porque no era justo y porque no era conveniente que el asunto se dilucidase en una acción de desahucio. Pero es ello un asunto independiente del problema planteado. Una cosa es cuál debe ser la acción o procedimiento adecuado, y otra cosa es la definición del término “mejora útil”. Una cosa es si el desahucio es o no es un procedimiento adecuado y otra cosa es si el artículo 416, al referirse a “mejoras útiles”, in-cluye las casas y los edificios. En otras palabras, lo que prác-ticamente se dice en Aybar v. Jiménez es que “una casa no es una mejora útil bajo el artículo 416 porque el desahucio no es el procedimiento adecuado”. Pero aun desde ese punto de vista, si llegamos a la conclusión de que una casa o edificio es una mejora útil bajo el artículo 416, entonces el desahucio sería un procedimiento adecuado, ya que, en ese caso, el arren-datario no tendría derecho a indemnización y tendría que remover la casa, sin tener el derecho de retención, bajo las propias disposiciones del artículo 416, no habiendo entonces *78obstáculo alguno al lanzamiento por vía de la acción de desa-hucio. Esto es, el punto de partida es el contrario al expuesto en Aybar v. Jiménez. Allí se toma la naturaleza del procedi-miento como punto de partida para comprobar la naturaleza de una edificación como mejora útil. La realidad es que la naturaleza del edificio como mejora útil, esto es, la aplicabili-dad del artículo 416, debe ser la base y punto de partida para la determinación de cuál debe ser el procedimiento adecuado.
Un dato colateral en cuanto al caso de Pueblo v. Carrasquillo, primero en que se expuso la doctrina errónea de la inaplicabilidad del artículo 416 a casas construidas de buena fe por un arrendatario, es el siguiente. En la opinión se dice lo siguiente, a la página 180:
“La construcción de una casa, en solar ajeno, de buena fe y con el consentimiento del dueño del solar, bien sea por arren-damiento o por mera tolerancia, no puede considerarse como la mejora útil o de recreo a que se refiere el artículo 416 del Código Civil aplicado en el caso de González v. Peña & Balbás, supra, y, por el contrario, debe regularse por lo prescrito en el artículo 297 del Código Civil (ed. 1930) según lo ha resuelto esta corte en los casos de Pueblo v. Municipio de San Juan, 19 D.P.R. 656; Sucn. Collado v. Pérez, 19 D.P.R. 928; King v. Fernández, 30 D.P.R. 592; Ermita de Nuestra Señora del Rosario v. Collazo, 41 D.P.R. 596; Berrocal v. Registrador, 54 D.P.R. 527 y Rivera v. Santiago, supra. Véase además 3 Manresa, Código Civil Español, 203 et seq.”
Ahora bien, ninguno de los casos citados por este Tribunal en Pueblo v. Carrasquillo es aplicable a un arrendatario. En ninguno de ellos el edificante era un arrendatario y en nin-guno de ellos se discutió el artículo 416. En ninguno de ellos había resuelto este Tribunal que el citado artículo 297 era aplicable en lugar del 416 en casos de arrendatarios. En nin-guno de ellos se había resuelto que una casa no es una mejora útil a los fines del artículo 416. Por ló tanto, las autoridades citadas en Pueblo v. Carrasquillo como puntal y base de su opinión, caen de su propio peso y no son en forma alguna *79aplicables a las circunstancias del propio caso de Pueblo v. Carrasquillo.
Desde otro punto de vista, el artículo 111 de la Ley Hipo-tecaria dispone que, a los fines de la extensión de una hipoteca, se considerarán como mejoras las nuevas construcciones de edificios. En la obra, Lecciones de Derecho Hipotecario, de don Luis Muñoz Morales, Tomo 2, pág. 71 y siguientes, se indica que la elevación o construcción de edificios constituye una mejora útil. Al mismo efecto, véase 4 Roca Sastre, De-recho Hipotecario, pág. 256; 3 Morell, Legislación Hipotecaria, pág. 699; Galindo y Escosura, Legislación Hipotecaria, pág. 221; Barrachina, Derecho Hipotecario, Tomo 3, pág. 75.
Es abrumador el peso de las autoridades, fuera de Puerto Rico, al efecto de que un edificio es una mejora útil. Pero más aún, de acuerdo con el contrato original otorgado entre las partes en el caso de autos, tal como ese contrato ha sido interpretado en la opinión en reconsideración de este Tribunal, el edificio en cuestión en este caso es considerado como una mejora. En la cláusula F de ese contrato las partes hacen constar que el arrendatario “queda en libertad de fabricar e introducir mejoras sobre el solar arrendado”. Este Tribunal entiende que esa cláusula conlleva un pacto expreso que equi-vale a un permiso para fabricar el edificio en cuestión. Por lo tanto, el ratio decidendi de la opinión en reconsideración es al efecto de que un edificio es una mejora útil, en forma contraria a lo resuelto en el caso de Pueblo v. Carrasquillo. Si la base de la tesis de Pueblo v. Carrasquillo consiste en el criterio de que un edificio no es una mejora útil, esa base no puede prevalecer en el caso de autos, porque las propias partes consideran el edificio como una mejora útil.
Pero se podría alegar que aunque un edificio sea, en general, una mejora útil, no es tal mejora útil a los fines del artículo 416. Pero el término tiene una significación uni-forme que debe ser la misma a través de todo el campo del *80Código Civil. No debe tener cierta definición a los fines de ciertos artículos, y una distinta a los efectos de otros artículos. Cuando un artículo usa el término general “mejoras útiles’, debe entenderse como aplicable su definición, tal como ella ha sido generalmente aceptada, a menos que el propio artículo-diga lo contrario, lo cual no ocurre en cuanto al artículo 416. Y ya he expresado mi criterio al efecto de que la buena o mala fe del edificante no debe afectar la naturaleza intrínseca del edificio, como mejora útil.
Tenemos que dar por sentado que un edificio es una me-jora útil a los fines del artículo 416. Pero se podría alegar que las disposiciones del Código Civil referentes a accesión o a edificantes o poseedores de buena fe constituyen una ex-cepción al artículo 416 y que el artículo 416 no es aplicable a un caso como el de autos, en que medie un pacto expresa que permita al arrendatario levantar una edificación. Consi-deremos, en primer término, el argumento de la excepción.. Los artículos referentes a poseedores o edificantes cubren a esas personas en general, esto es, a toda clase de poseedores o edificantes. El artículo 416, al hablar de arrendatarios que construyen mejoras útiles, se refiere a una clase o categoría, específica y especial de poseedores o edificantes, o sea, a aque-llos que sean arrendatarios, dentro de la especial relación contractual arrendaticia. Si hemos de considerar que un artículo es excepción del otro, es obvio que lo general no debe ser excepción de lo especial. Por el contrario, de establecerse una categoría' general y luego otra categoría específica gober-nada por sus propias reglas, la clase específica, con sus reglas especiales, debe ser considerada como una excepción de la categoría general. Creo que esa es una regla clara de her-menéutica. Si existe un conflicto entre una disposición esta-tutaria general y otra especial, ésta última debe prevalecer dentro de su campo especial, y debe ser considerada como una excepción de la disposición general. Todo ello conlleva y pre-cipita inexorablemente el criterio de que el artículo 416 cons-*81tituye una excepción a los artículos generales sobre accesión, y no vice-versa. Pero de los casos que giran en torno a Pueblo v. Carrasquillo se infiere el criterio de que lo general consti-tuye una excepción de lo especial. No obstante ello, las auto-ridades y comentaristas que he citado establecen claramente la tesis de que el artículo 416 constituye una excepción a los artículos de accesión. Véase, por ejemplo, 9 Scaevola 340, 341, 342, quinta edición, comentando el propio artículo 416 (487 de España), cuando dice: “en último resultado, como tal usufructuario (arrendatario), se rige por sus reglas propias —artículo 487 (416 nuestro) — como un principio excepcional del que desarrolla el 362 (accesión)”. Y véanse los casos citados de Filipinas, al resolver que los artículos sobre acce-sión y edificantes de buena fe “no son aplicables a un arren-dador y un arrendatario, puesto que el Código contiene dispo-siciones específicas encaminadas a proteger sus derechos”, (Rivera v. Trinidad, supra), y que “los artículos 361 y 453 del Código Civil (accesión y poseedores de buena fe), no rigen el caso (de un arrendatario), sino los artículos 1573 y 487 (416 nuestro) del mismo Código”. (Fojas v. Velasco, supra.)
Hasta aquí, creo haber podido demostrar lo siguiente:
(1) Que un edificio constituye una mejora útil a los fines del artículo 416.
(2) Que el artículo 416 constituye una excepción a las disposiciones generales sobre accesión, y que, por lo tanto, la situación jurídica en torno a un edificio construido por un arrendatario debe ser gobernada por las reglas especiales contenidas en el artículo 416.
Pero el argumento esencial en contra de mi tesis en el caso de autos es al efecto de que aquí hubo un pacto expreso que convirtió a los arrendatarios en edificantes de buena fe y que hace inaplicable a este caso el artículo 416. Recordemos que el contrato aquí envuelto no es expresamente contrario *82■ al artículo 416, esto es, no dispone que el arrendatario tenga derecho a indemnización ni que tenga el derecho de retención. Lo que se pactó fué que el arrendatario estaría autorizado a construir mejoras. Pero esa cláusula repite precisamente lo que dispone taxativamente el propio artículo .416, el cual, transcrito de nuevo, dispone lo siguiente:
“Art. 416. — Mejoras permitidas. — El usufructuario (léase arrendatario, en vista del art. 1463) podrá hacer en los bienes •objeto del usufructo (arrendamiento) las mejoras útiles o de recreo que tuviese por conveniente, con tal que no altere su forma o substancia, pero no tendrá por ello derecho a indemnización. Podrá no obstante retirar dichas mejoras, si fuere posible ha-cerlo sin detrimento de los bienes.” (Bastardillas nuestras.)
En la cláusula F del contrato original se dice que el arren-datario “queda en libertad de fabricar e introducir mejoras en el solar arrendado”, o sea, que se le permite hacer, podrá hacer en los bienes objeto del arrendamiento las mejoras (útiles) que tuviere por conveniente. Es idéntica la cláusula en el contrato a lo dispuesto en el artículo 416; es idéntica la autorización o permiso concedido al arrendatario en el con-trato a la autorización o permiso concedido al arrendatario en el artículo 416. De modo que la cláusula F no añade nada a, ni afecta la situación jurídica del arrendatario en este caso, que sería exactamente igual bajo el artículo 416 con o sin la cláusula F. La autorización concedida en el contrato para hacer mejoras es superflua, ya que constituye una repetición exacta de la autorización concedida en el artículo 416.
Ahora bien, el artículo 416 conce.de el derecho a hacer me-joras al arrendatario, pero sigue disponiendo que aun si el arrendatario ejercita ese derecho y hace las mejoras, él no tiene derecho a indemnización. El contrato original en este caso concede ese mismo derecho a los aquí arrendatarios. Pero entonces entra en juego el artículo 416 y niega el derecho a indemnización, aun existiendo ese derecho. Pero se ale-garía que el hecho de la autorización para hacer mejoras con-vierte a los arrendatarios en edificantes de buena fe, y que en *83.ese caso no es aplicable el artículo 416. Pero es que precisa-mente es. todo lo contrario, ya que el artículo 416, de acuerdo con sus propios términos, es aplicable cuando el arrendatario está autorizado a hacer mejoras y lleva a cabo esa autoriza-ción, esto es, el artículo 416, prácticamente, dispone que aun si el arrendatario es un edificante de buena fe por estar auto-rizado a hacer mejoras, aun así él no tiene derecho a indem- . nización. El propio artículo 416 convierte al arrendatario en edificante de buena fe al autorizarle a hacer mejoras, y teniendo en cuenta ese hecho, de que es un edificante de buena fe, le niega derecho a indemnización si es un arrendatario. El artículo 416 niega la indemnización, no porque sea un edi-ficante de mala fe, que no lo puede ser, porque está autorizado a construir, sino porque es un arrendatario, como veremos más adelante. La tesis envuelta implícitamente en los casos que siguen a Pueblo v. Carrasquillo equivale a la siguiente proposición. El artículo 416 no es aplicable a un arrendata-rio edificante de buena fe, esto es, no es aplicable a un arren-datario autorizado a edificar. Pero lo que dice literalmente el artículo 416 es lo contrario, esto es, que es aplicable a un arrendatario autorizado a construir por el propio artículo 416.
Se podría decir que la situación en este caso es distinta, porque aquí se trata de un pacto expreso, de un permiso expreso para construir. Pero un edificante puede ser de buena fe, tanto en virtud de un permiso implícito del dueño (a ciencia y paciencia del dueño sin protestar), como en virtud de un permiso expreso. Pero dándole toda la virtualidad mayor posible a una autorización expresa en el contrato, esa autorización contractual no puede tener mayor vigor que la autorización por fuerza de ley, legislativa, contenida en el propio artículo 416. Y aun habiendo esa autorización pre-eminente, por fuerza de ley, no hay derecho a indemnización, en virtud de lo dispuesto por el artículo 416.
Naturalmente, sería lícito un pacto expreso en virtud del cual las partes estipulasen que el arrendatario tendría los *84derechos de indemnización y de retención. Las partes po-drían convenir lo contrario a lo dispuesto en el artículo 416, esto es, podrían pactar la inaplicabilidad del artículo 416. Pero ese no fué el pacto en este caso. Las partes se limitaron a estipular que los arrendatarios podrían hacer las mejoras que tuviesen por conveniente. De ello se puede inferir, como cuestión de ley, que los arrendatarios son edificantes de buena fe. Pero para sostener la tesis implícita de la opinión en reconsideración, habría que establecer otras inferencias al efecto de que en virtud de tal permiso expreso, las partes con-vinieron implícitamente que no fuese aplicable el artículo 416. La ley debe ser parte del contrato, en cuanto a aquellas materias no cubiertas expresamente en el contrato. Dicho en otra forma, si, como cuestión de derecho, una ley no es aplicable a cierta relación jurídica, debe entenderse que las partes, al establecer contractualmente tal relación, también convinieron en que no fuese aplicable esa ley. Para que pros-pere la tesis envuelta en la opinión en reconsideración en este caso, debe ser válida la siguiente proposición: al pactar expre-samente las partes que los arrendatarios estarían autorizados a hacer mejoras, debe entenderse que ellos estipularon tam-bién, no sólo que los arrendatarios serían edificantes de buena fe, sino que ellos tenían derecho a indemnización, esto es, que los artículos sobre accesión serían aplicables y no el artículo 416. Pero eso sería asumir el punto precisamente en contro-versia, en cuanto a cuáles son las disposiciones estatutarias aplicables a un arrendatario que construya de buena fe, esto es, cuáles son las disposiciones estatutarias que deben ser consideradas como parte del contrato. Existe mayor validez en la posición contraria, que es la de esta opinión disidente, al efecto de que al estipular expresamente las partes que los arrendatarios podrían hacer mejoras, ellos estipularon implí-citamente que sería aplicable el artículo 416, ya que el propio artículo 416 parte de la premisa de que un arrendatario está, autorizado a hacer mejoras. Por lo tanto, debe entenderse *85que las partes convinieron implícitamente, en este caso, que los arrendatarios no tendrían derecho a indemnización.
Examinemos otro aspecto de la cuestión. Si no fuese apli-cable el tantas veces mencionado artículo 416 al caso de un arrendatario edificante de buena fe, entonces sería aplicable solamente a un arrendatario edificante de mala fe. Los ar-tículos de accesión ya cubren el caso de un edificante de mala fe. Por lo tanto, el artículo 416 sería inútil, superfluo, no tendría razón de ser, funcionaría en el vacío, no sería aplica-ble a situación alguna. Ésa no pudo haber sido la intención del legislador. Pero se podría alegar, con bastante margen de legitimidad, que un edificante de mala fe, en general, no tendría derecho a remover la edificación, mientras que un arrendatario edificante de mala fe tendría el derecho a remover el edificio, bajo el artículo 416. Pero eso asume que, en el conflicto entre los artículos referentes a accesión y el 416, los primeros serían aplicables, y no el 416, cuando el arren-datario edifica de buena fe, mientras que en el caso de mala fe, el 416, y no los artículos de accesión. Pero deí artículo 416 no surge esa dualidad en su aplicabilidad y su no aplicabi-lidad. Por el contrario, el propio artículo en cuestión dispone que es aplicable a un arrendatario autorizado a hacer mejoras.
El Tribunal Supremo de España ha resuelto en repetidas ocasiones que un arrendatario que construya una casa eji el solar arrendado no tiene derecho a ser indemnizado, y no puede ser considerado como un edificante de buena fe, ya que él siempre está consciente que está construyendo en una finca ajena, que no le pertenece a él mismo, y ya que un arrenda-tario posee en nombre del dueño, y no en el suyo propio. Sen-tencias del 23 de mayo de 1946; del 15 de enero de 1904; del 28 de febrero del 1906; del 15 de diciembre de 1911. Tene-mos que en ninguno de esos casos hubo pacto expreso alguno, permitiendo la construcción de mejoras o edificaciones. La existencia de un permiso expreso convertiría al arrendatario en un edificante de buena fe. Pero ya he indicado que el ar-*86tí culo 416 presupone, asume o. toma como punto de partida, que el arrendatario sea un edificante de buena fe y, a pesar de ello, dispone que tal arrendatario no tendrá derecho alguno a indemnización. Tal como nos indica Scaevola en el Tomo 9, pág. 340 et seq., 5ta. ed., el arrendatario edificante no tiene derecho a indemnización, no precisamente porque él sea un poseedor de mala fe, sino porque el arrendamiento da lugar a una relación especial que se debe regir por sus propias normas especiales, ya que el vínculo arrendaticio da lugar a ciertos derechos y obligaciones especiales, y que es por esa razón que el artículo 416 debe prevalecer sobre los artículos generales referentes a la accesión.
En la sentencia del Tribunal Supremo de España del 26 de marzo de 1927 al efecto de que el arrendador indemnizaría al arrendatario el valor de las mejoras hechas por el arrenda-tario. Se resolvió que el arrendador no podría desahuciar al arrendatario hasta tanto pagase esa indemnización. Pero ése no fué el pacto en el caso de autos. Aquí no se estipuló el pago de la indemnización. Aquí solamente se convino en que el arrendatario podría hacer las mejoras. Como ya he-mos visto, tal pacto no destruye sino que ratifica la aplicabi-lidad del artículo 416.
Consideremos otro aspecto de este caso, el que se refiere al derecho de retención, nervio vital de la opinión en reconsi-deración. El derecho de retención es consecuencia del de-recho a indemnización, esto es, hasta tanto el dueño pague la indemnización, el edificante tiene derecho a retener la pro-piedad y a derrotar una acción de desahucio (Sentencia del Tribunal Supremo de España de 18 de marzo de 1948). Ya hemos visto que un arrendatario no tiene derecho a indemni-zación, bajo el artículo 416 y, por lo tanto, no tiene derecho alguno a retención. Pero es que, aun independientemente de la inexistencia del derecho a indemnización, existen otras disposiciones del Código Civil que le niegan al arrendatario el derecho de retención. En primer término, el contenido del *87derecho de retención fluctúa de acuerdo con la naturaleza de cada relación jurídica especial. Existe cierta clase de de-recho de retención en cuanto a edificantes clásicos de buena fe, y otras clases distintas por distintos conceptos y con dis-tinta extensión en cuanto al arrendamiento, identificado con el usufructo, la anticresis, el mandato y la prenda, y en cuanto a cada una de esas relaciones se aplican distintos conceptos y postulados en lo relativo a la retención. 4 Manresa 266, 267 et seq., 5ta. ed. Tal como ha resuelto el Tribunal Supremo de España en su sentencia del 7 de octubre de 1949, “el derecho de retención no se halla sistematizado en nuestro ordenamiento legal, sino que se consigna en diversos preceptos que contemplan instituciones jurídicas diferentes, por lo que, en cada caso y con arreglo a la disposición legal a que se re-fiera, habrán de deducirse las obligadas y pertinentes conse-cuencias”. Ahora bien, el Código Civil dispone que el arren-datario tendrá los mismos derechos de un usufructuario en cuanto a las mejoras útiles hechas por el arrendatario. El artículo 450 de nuestro Código Civil dispone lo siguiente:
“Terminado el usufructo, se entregará al propietario la cosa usufructuada, salvo el derecho de retención que compete al usu-fructuario o a sus herederos por los desembolsos de que deban ser reintegrados. Verificada la entrega, se cancelará la fianza o hipoteca.”
Este último artículo debe ser considerado en conexión con los artículos 429 y 430, que disponen que serán por cuenta del propietario las reparaciones extraordinarias hechas por el usufructuario, o sea, aquellas reparaciones que van más allá de lo exigido por los deterioros o desperfectos que procedan del uso natural de la cosa (artículo 428), y que, estando el propietario obligado a indemnizar al usufructuario por tales reparaciones extraordinarias, si el propietario se negare a satisfacer su importe, tendrá el usufructuario el derecho a retener la cosa hasta reintegrarse con sus productos. Ahora bien, se ha establecido que el derecho de retención de un usu-*88fructuario está limitado exclusivamente al único caso de re-paraciones extraordinarias hechas por él. 9 Scaevola 470, 5ta. ed.; Sentencia del Tribunal Supremo de España del 22 de diciembre de 1920. Una mejora útil no es una reparación, un edificio es una mejora y no cae dentro de la categoría de las reparaciones. Por lo tanto, un usufructuario no tiene el derecho de retención en cuanto a las mejoras o edificios cons-truidos por él. Ipso facto, un arrendatario, en la misma si-tuación de un usufructuario en cuanto a mejoras, no tiene el derecho de retención en cuanto a tales mejoras o edificios.
Algunas disposiciones del Código Civil referentes al con-trato de arrendamiento también militan en contra y derrotan cualquier posible derecho de retención de parte del arrenda-tario. Bajo el artículo 1433 y el 1444 la obligación del arren-dador es la de mantener al arrendatario en el uso de la pro-piedad durante el tiempo determinado en el contrato. Al vencer ese término, cesa, por lo tanto, el derecho de-retención. El artículo 1451 dispone que el arrendatario debe devolver la finca, al concluir el arriendo, tal como la recibió, salvo lo que hubiese perecido o se hubiera menoscabado por el tiempo o por causa inevitable. En la Sentencia del Tribunal Supremo de España de 13 de enero de 1930 se resolvió que un arrendatario está bajo la obligación de dejar la finca arrendada una vez terminado el arriendo. En la Sentencia del 28 de abril de 1930 se aplicó ese principio a un arrendatario que había hecho una edificación sobre la finca arrendada. En 10 Man-resa 599, 5ta. ed., se dice lo siguiente:
“El arrendamiento confiere al arrendatario el goce de la cosa arrendada de un modo temporal. La condición del tiempo es uno de los supuestos del contrato. Infiérese de aquí que, cum-plido que sea el plazo de la vida legal de la relación jurídica esta-blecida, vuelvan las partes al estado de libertad en que respecto de las cosas y de las prestaciones estipuladas se encontraban antes de contratar. La consecución de este fin supone la resti-tución del arrendatario al arrendador de la cosa que recibió en arrendamiento.”
*89El artículo 1455 dispone que si el arrendamiento se ha liecho por tiempo determinado, concluye el día prefijado sin necesidad de requerimiento, y el artículo 1459 determina, en parte, que el arrendador podrá desahuciar judicialmente al arrendatario por haber expirado el término convencional.
Todos esos artículos eliminan taxativamente cualquier po-sible derecho de retención del arrendatario una vez expirado el término contractual, cinco años en este caso. En el caso de autos no hubo pacto alguno en el contrato que fuese contra-rio a ese derecho al desahucio, a ese derecho de recuperación del arrendador. Como ya hemos visto, la mera autorización para hacer mejoras no conlleva un pacto de retención de parte del arrendatario.
Al reconsiderar la opinión original y al resolver que los arrendadores en este caso no tienen el derecho a desahuciar a los arrendatarios por ser éstos edificantes de buena fe, este Tribunal está revocando silenciosamente el caso de Santos v. Torres, 66 D.P.R. 443. En ese caso estaba envuelto, al igual, exactamente, que en el caso de autos, un contrato de arrenda-miento por un término de cinco años. El arrendatario cons-truyó dos casas, sabiéndolo la arrendadora, quien no se opuso a. las construcciones, o sea, las casas se construyeron “a ciencia y paciencia” de la dueña de la finca y, por lo tanto, el arren-datario era un edificante de buena fe. El arrendatario alegó que no procedía el desahucio, por ser él un edificante de buena fe, en virtud de lo resuelto en el caso de Pueblo v. Carrasquillo, y casos siguientes. Este Tribunal resolvió que procedía el desahucio, que los casos mencionados no eran aplicables a un caso en que estuviese envuelto un arrendamiento por un tér-mino fijo (como en el caso de autos) y que, en virtud del ar-tículo 6, el arrendatario no tenía derecho alguno a indem-nización. Se dijo lo siguiente, refiriéndose especialmente a los casos de Pueblo v. Carrasquillo y siguientes;
“De la prueba ofrecida por el demandado, a la que dió entero crédito la corte sentenciadora, aparece que el demandado tomó *90posesión de la finca' en abril de 1942 por virtud de un contrato de arrendamiento celebrado con la anterior dueña del inmueble;, que en 1943 el demandado construyó dos casas de madera y zinc, una para vivienda de su familia y la otra para la de un agregado; que la anterior dueña de la finca no se opuso a que se constru-yeran las casas; y que en la finca existían plantaciones de bata-' tas, plátanos, yautías y otros frutos pertenecientes al deman-dado. No se cometió el primer error.
“No hay duda alguna en cuanto a que el demandante al ad-quirir la finca adquirió el derecho a poner término al arrenda-miento vigente al verificarse la venta, por no estar el mismo inscrito en el Registro de la Propiedad; y que el demandado tiene derecho a exigir que se le deje recoger los frutos de la cosecha del año corriente y a que el vendedor le indemnice los daños y perjuicios que se le causen. Artículos 1439 y 1946 del Código Civil (1930). El arrendatario demandado tiene derecho a retirar las mejoras útiles o de recreo que hubiere hecho en la finca durante el término del arrendamiento, pero no tiene derecho a reclamar que se le indemnice el valor de dichas mejoras. Ar-tículo 416 del Código Civil. De acuerdo con las disposiciones legales citadas, si el contrato de arrendamiento celebrado entre la anterior dueña, Celestina Silva, y el demandado hubiese con-tinuado en vigor hasta la expiración del término de cinco años, el demandado no hubiera tenido derecho alguno a exigir que la dueña de la finca le pagara el valor de las casas por él cons-truidas. Por qué ha de tener derecho a reclamar indemniza-ción del nuevo dueño de la finca, quien ni siquiera tenía conoci-miento de que las casas pertenecieran al arrendatario?
“Los casos en que se basó la corte inferior para declarar sin lugar la demanda no son aplicables a los hechos del caso que es-tamos considerando. Si se examinan los hechos en los casos ci-tados por la corte sentenciadora se verá que en todos ellos se trata de edificaciones hechas en suelo ajeno, con el consenti-miento del dueño del terreno y sin que se fijara término alguno al derecho a usar el terreno en que se ha hecho la edificación. En el caso de autos el demandado tomó la finca en arrendamiento por un término de cinco años y sabía que al expirar dicho tér-mino tendría el derecho de retirar las mejoras útiles o de recreo hechas por él en la finca durante el término del arrendamiento, pero no derecho alguno a reclamar indemnización por el valor dé las mejoras.” (Bastardillas nuestras.)
*91' La misma tesis esencial que he tratado de desarrollar en esta opinión disidente es la que está expuesta en Santos v. Torres. Se podría pretender que ese caso es distinto al de; autos, porque aquí hubo un pacto o autorización expresa para construir, mientras que en Santos v. Torres se trataba sola-mente de una autorización implícita, al no protestar, a sa-' hiendas, la dueña en cuanto a las construcciones. Pero es-obvio que un constructor es un edificante de buena fe bajo cualquiera de las dos situaciones, ya sea con un permiso ex-preso como con un permiso implícito, en virtud de la pasividad consciente del- dueño del terreno. Esa diferencia no tiene importancia, no desempeña papel alguno, en cuanto a cata-logar al edificante como constructor de buena fe. En Santos v. Torres, el arrendatario era un edificante de buena fe en virtud de permiso implícito. En el caso de autos los arren-datarios son edificantes de buena fe en virtud de un permiso expreso. Lo importante es que en ambos casos el arrenda-tario es un edificante de buena fe, no importa el carácter expreso o implícito del permiso. Lo esencial es que en Santos v. Torres se resolvió que, aun tratándose de un edificante de buena fe, un arrendatario por término fijo no tiene derecho a indemnización. Ahora bien, yo debo exteriorizar mi criterio al efecto de que fue errónea la distinción que pretendió hacer este Tribunal en Santos v. Torres, con los casos de Pueblo v. Carrasquillo. Yo entiendo que un arrendamiento por tér-mino fijo se produce, ya de un término expreso, o por minis-terio de la ley, de mes en mes, por ejemplo, cuando no se fija término. Pero yo entiendo que Santos v. Torres debe ser con-siderado como una. reacción contra la doctrina de Pueblo v. Carrasquillo, ya que este Tribunal dice expresamente en Santos v. Torres que su tesis se basa en el art. 416 del Código Civil, y lo aplicó a un arrendatario edificante de buena fe, a pesar de que en Pueblo v. Carrasquillo se había dicho que ese artículo no era aplicable a tal arrendatario constructor de buena fe.
*92Yo entiendo, como Scaevola, que, en ocasiones, “el rigor lógico puede ser la morfina de los juristas”. (Scaevola, Tomo •6, pág. 588, 5ta. ed.) Es conveniente el discutir los princi-pios de justicia esencial y de utilidad social que pudieron haber inducido a este Tribunal, a base de móviles nobles y .generosos, a adoptar la doctrina de Pueblo v. Carrasquillo, en forma contraria, según mi creencia personalísima, a la letra del art. 416. Esos principios podrían sintetizarse en la siguiente forma:
(1) Un arrendatario que sea un edificante de buena fe debe obtener indemnización a los fines de evitar un enrique-cimiento injusto para el arrendador.
(2) Sería injusto colocar a un arrendatario, que paga por el uso de la propiedad, en una posición inferior a la de un poseedor clandestino o en precario, ya que si este último edi-fica de buena fe recibe indemnización y, por lo tanto, un arrendatario que paga cánones y está autorizado a usar la propiedad, y a edificar, como en este caso, debe tener el mismo derecho.
(3) Sería contrario al interés social en proteger a los “infortunados” que tienen pocos recursos económicos, estable-cer un precedente que obliga a los arrendatarios a remover las edificaciones construidas por ellos, sin recibir indemnización.
Esas consideraciones dan lugar a importantes problemas ■que trataré de discutir más adelante. Pero para mí existe, como cuestión previa de alto privilegio, un problema más básico aún, que consiste en determinar si éste no es un caso en que tiene vigencia el postulado de que el juzgador no debe sustituir su sentido de justicia por la letra clara del estatuto, y si una ley, por tener resultados prácticos anti-sociales, de-bería ser reducida a la inefectividad en virtud de una inter-pretación judicial. Naturalmente, el juez no es un autómata mecánico. Si la ley se presta a dudas o ambigüedades, es deber del juez aplicar un recto sentido de interpretación, me-diante un proceso de comprobación de la intención legislativa *93y de coordinación con otras disposiciones estatutarias. Aun así, la intención legislativa no se encuentra, inexorablemente, en la filosofía personal del juez. Habría que determinar el clima social básico que rodeaba la aprobación de la ley, esto es, cual era la opinión pública fundamental (y no transitoria, de un día) que produjo esa legislación. Pero este es un caso en que según mi criterio las disposiciones estatutarias son. claras en su letra, y no se prestan a dudas. Se dispone que un arrendatario, pudiendo hacer mejoras, esto es, autorizado a hacer- mejoras, no tiene derecho a indemnización en virtud de tales mejoras. Así lo ha deseado el legislador, y ahí debe “terminar el pleito”. Recordemos que el art. 14 de nues-tro Código Civil dispone lo siguiente:
“Cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.”
El art. 21 del Código Civil dispone:
“La distinción de las leyes en odiosas o favorables, con el propósito de restringir o extender sus disposiciones, no puede ser hecha por aquéllos cuyo deber es interpretarlas.”
Aprovecho este momento para admitir, naturalmente, que yo puedo estar equivocado. En cuestiones jurídicas nadie puede considerarse como poseedor de la verdad absoluta. Pero en vista del criterio personal que yo he formado en cuanto al alcance del art. 416, entiendo honestamente que la tesis de Pueblo v. Carrasquillo es contraria a la letra de ese artículo.
Ahora bien, la letra del art. 416, que yo creo debe ser mantenida, puede también tener fundamentos de justicia y de razonabilidad. El principio fundamental que ha inspirado las disposiciones estatutarias sobre accesión, en tanto le dan un derecho de indemnización a un edificante de buena fe, es el de evitar un enriquecimiento injusto de parte del dueño del solar. 6 Scaevola 545, 587, 5ta. ed. Pero en el caso de un arrendatario bajo el art. 416 no hay posibilidad de tal en-*94■riquecimiento injusto. El arrendatario tiene el derecho de .remover la edificación. El arrendador no tiene derecho a '“quedarse” con la edificación, no se convierte en dueño del edificio, por accesión. Él no se enriquece. Lo que podría ocurrir sería un perjuicio “injusto” para el arrendatario, al ser obligado a remover el edificio, o a destruirlo, según sea el caso. Entonces la investigación sería al efecto de si ese per-juicio es injusto. El arrendatario entra voluntariamente en una relación temporal, a sabiendas de que su posesión o dis-frute ha de terminar en una fecha específica. Él acepta contractualmente ese límite de tiempo a su posesión. Él no .debería alegar que sería injusto para él no retener la finca arrendada más allá del término prefijado. El derecho de retención sería contrario al carácter temporal de la relación arrendaticia. De otro lado, el arrendatario obtiene venta-jas y beneficios en virtud del arrendamiento, y su tenencia durante el término es protegida por la ley y el contrato. Al él construir un edificio con conocimiento implícito de que lo ha de remover al terminar el vínculo arrendaticio, él está en condiciones de comparar las ventajas de su tenencia protegida durante cierto período de tiempo, al igual que la ventaja de usar un edificio durante ese término garantizado, con la des-ventaja de remover o destruir el edificio al terminar el arren-damiento. El arrendatario tiene la oportunidad de aquilatar él mismo el balance de conveniencias. No es, por lo tanto, injusto el supuesto perjuicio que el arrendatario deliberada-mente asume. De otro lado, el poseedor clandestino no tiene su posesión protegida por la ley o por un contrato, y él no ha entrado voluntariamente en un vínculo contractual. Y la ley protege a ese poseedor en precario en el caso de que el dueño quiera obtener para sí el edificio, o sea, para evitar un enriquecimiento injusto de parte del dueño. El poseedor en precario no debe tener el derecho a remover el edificio, por-que su posesión original fué clandestina, siendo aplicable el principio de accesión, mientras que, • en cuanto al arrenda-*95tario, él podía tener el derecho a construir como un incidente de su derecho a usar la finca y, por lo tanto, él debe tener la facultad de remover el edificio. 0
Se podría alegar que la “justicia” de este caso estriba en el hecho de que hubo un pacto expreso autorizando la cons-trucción. Pero, como ya he indicado, tal pacto no añade nada a lo dispuesto por el art. 416, que establece esa misma autorización. Y en cuanto a la discusión presente, en cuanto a la diferencia entre un poseedor en precario y un arrendatario, estoy asumiendo que ambos son edificantes de buena fe.
Podría invocarse el impacto social de una decisión que obligue a arrendatarios a remover sus edificios, sin derecho a indemnización. Yo no entiendo que ese impacto se extienda a un número demasiado amplio de arrendatarios. Son rela-tivamente pocos los arrendatarios que tengan suficientes re- • cursos económicos para construir edificios de hormigón de un alto valor. Creo que el mayor número de arrendatarios po-.bres construiría casas de madera que, en todo caso, serían ■ fácilmente removibles sin perder su integridad. Sea ello como fuere, eso sería asunto a ser considerado por el legis-lador.
Al yo expresar mi criterio de que los casos que giran en ■torno de Pueblo v. Carrasquillo deben ser revocados, debo también indicar que, a mi juicio, el silencio legislativo después de haberse emitido esas opiniones no ha tenido el efecto de convalidarlas. No creo en el postulado de que un error judicial se convierta inexorablemente en ley, inmune a revoca-ción, porque el legislador no haya tomado acción. Habría .que atribuirle al legislador un estado de conciencia alerta, de pasividad deliberada, de intención inteligente de no actuar, de omisión consciente, para que pueda surgir una inferencia de convalidación legislativa de una interpretación judicial. No creo que ése sea el caso. Igual razón habría para deducir *96que el legislador consideró innecesario el actuar, para enmen-dar un artículo ya claro de por sí, hasta tanto se eliminase el error.
Una consideración final. Creo que la acción de desahucio es adecuada para, resolver esta controversia. No están en-vueltas aquí cuestiones complicadas de hecho. Se trata sola-mente de una cuestión de derecho, la aplicabilidad del art. 416 y el efecto de un pacto expreso. Si asumimos que el art. 416 es aplicable, entonces el arrendatario puede ser desahuciado sin derecho a indemnización. Ese problema no ofrece complicaciones de clase alguna.
Por creer que procede el desahucio en este caso, creo que la sentencia apelada debe ser revocada, y, por lo tanto, disiento de la decisión de este Tribunal.